Citation Nr: 0634102	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  00-15 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to July 
1965.  He died in August 1998, and the appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision by the 
RO, which denied the appellant's claim for service connection 
for the cause of the veteran's death.  

In the May 2000 Statement of the Case, and consistent with 
the appellant's arguments, the RO expanded the issues to 
include entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151.  

The Board remanded this case in July 2001, November 2001 and 
August 2003 for additional due process and evidentiary 
development.  

The appellant testified before the undersigned Veterans Law 
Judge at a hearing held in September 2001.  

In a July 2006 statement, the representative raised the issue 
of entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318, on the basis of claimed clear and 
unmistakable error in rating decisions dated June 25, 1980, 
and December 1, 1986.  

While the above matter appears to have been rendered moot by 
the Board's decision below, the Board will nevertheless refer 
the matter to the RO for any appropriate action.  



FINDINGS OF FACT

1.  The veteran died in August 1998; his death certificate 
lists anoxic encephalopathy as the cause of death.  

2.  At the time of the veteran's death, service connection 
was in effect for schizophrenia (previously characterized as 
manic-depressive illness), evaluated as 100 percent disabling 
from September 1996.  

3.  The service-connected psychiatric disability is shown as 
likely as not to have contributed significantly in 
accelerating the veteran's demise.  

4.  There is no longer a question or controversy regarding 
the appellant's claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1151.  




CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, 
the veteran's service-connected disability rated at 100 
percent contributed substantially and materially in causing 
his death.  38 C.F.R. § 3.312 (2006).  

2.  The appellant's claim for Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1151 is 
moot.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. 
§ 20.101 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
However, given the favorable action taken hereinbelow, 
further discussion explaining how VA complied with this Act 
is unnecessary.  

The appellant contends that the veteran's service-connected 
schizophrenia contributed to his death, either by preventing 
him from communicating properly with treating VA physicians, 
or by masking the symptoms of conditions leading to death.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  

To be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  


Factual background

The record shows that the veteran died in August 1998.  His 
death certificate lists anoxic encephalopathy as the 
immediate cause of death.  No other contributing or 
significant causes were listed.  

At the time of the veteran's death, service connection was in 
effect for paranoid schizophrenia (formerly characterized as 
manic-depressive illness), with an assigned 100 percent 
evaluation.  

The Board notes that in an April 1996 decision, VA determined 
that the veteran was not competent to handle his compensation 
payments.  

The service medical records show that the veteran was treated 
for a schizophrenic reaction.  

VA examination reports on file from 1967 to 1995 document 
diagnoses including schizophrenia and manic-depressive 
illness, with symptoms including delusions, confusion, 
impaired judgment, and agitation.  In March 1976, he reported 
using Lithium.  

VA treatment records for 1966 to August 1998 document 
treatment for psychotic disorders variously described as 
schizophrenia and manic-depressive illness.  His symptoms 
included looseness of associations, delusions, 
hallucinations, confusion, and paranoia.  In the 1970s, he 
was prescribed Lithium for his manic depression.  The records 
show he was hospitalized several times for psychiatric 
symptoms.  

The treatment records show he was admitted to the Highland 
Drive VA Medical Center (VAMC), located in Pittsburgh, 
Pennsylvania, in February 1998 with complaints that included 
confusion, paranoia, inability to sleep, poor hygiene, 
anxiety, depression and incontinence.  He was unable to give 
a history.  The diagnoses at admission included that of 
schizophrenia.  

On February 9, 1998, while hospitalized at the above 
facility, the veteran demonstrated a Lithium level which was 
above the identified reference range for normal.  His 
medications were adjusted, but his Lithium level remained 
elevated outside the normal range two days later, at which 
time he was also noted to be agitated and encephalopathic.  
On February 13, 1998, his Lithium level was in the normal 
range.  

The veteran remained at the Highland Drive facility until 
March 1998, during which time he experienced acute mental 
changes associated with, inter alia, delirium and 
incoherence.  The entries note that he was being prepared for 
possible aneurism stripping, but had experienced severe 
deconditioning that needed to be addressed prior to any 
surgery.  

The records show he was evaluated for his mental status 
changes.  A Computed Tomography scan of the head was 
negative.  He was started on treatment for possible herpes 
encephalitis.  He underwent a lumbar puncture, and was placed 
on medication for possible meningitis.  An 
electroencephalogram showed generalized slowing, but no 
seizures, and blood chemical testing was consistent with 
diabetes insipidus.  

A repeat lumbar puncture revealed findings suggesting a 
possible subarachnoid hemorrhage (SAH).  Follow up testing 
revealed an aneurysm with possible SAH, but a neurosurgical 
consult did not believe the veteran had an SAH.  

The records show that, in additional to a deteriorated mental 
condition, he developed a pulmonary embolism with sudden 
symptoms including shortness of breath and hypotension, 
requiring transfer to the intensive care unit and intubation.  
He developed sepsis while in the intensive care unit, and was 
treated with antibiotics for a drug-resistant staph infection 
of the right lower lobe.  He left the intensive care unit 
alert and oriented, but deconditioned.  

In March 1998, he was transferred to the VAMC located in 
Altoona, Pennsylvania.  He initially presented as confused, 
and was not alert or oriented.  Agitation was noted, but not 
hallucinations or paranoia.  He was noted to be moderately 
toxic on Lithium, possibly contributing to the diabetes 
insipidus.  He was unable to give a meaningful history, and 
the records provided by the Highland Drive VAMC were 
incomplete.  

Several days after his admission, the veteran became 
unresponsive secondary to a cardiac arrest.  He thereafter 
remained in a persistent vegetative state from anoxic 
encephalopathy until his death.  In the intervening months, 
he would become hypotensive and again require intubation.  He 
began experiencing seizures and developed a fever and 
worsening hypotension.  

The records show that during his lengthy hospitalization, he 
developed decubitus ulcers with drug-resistant staph 
infection.  The records show that the appellant was 
consulted, and agreed to a "do not resuscitate" order.  

By May 1998, the veteran continued to exhibit a fever, and a 
drug resistant urinary tract infection.  His fever worsened 
in July 1998, and he developed cellulitis in one wrist with a 
drug-resistant staph infection.  

The records show the veteran thereafter became hypotensive 
and oliguric, and died in August 1998.  

Following his death, the hospital report for the final 
admission lists, as the final diagnoses, anoxic 
encephalopathy, status post cardiac arrest, hypotension, 
hypernatremia secondary to central diabetes insipidus, 
prerenal azotemia, anemia of chronic disease, ileus, 
pneumonia, urinary tract infection, cellulitis, sacral 
decubiti, hypokalemia, and malnutrition.  

At her September 2001 hearing before the undersigned, the 
appellant testified that the veteran was uncommunicative for 
most of his hospitalization between February 1998 and August 
1998.  She argued that his incoherence delayed proper 
treatment because the focus of the physicians was placed on 
the psychiatric disorder, rather than on physical maladies.  
She noted that the veteran had been using Lithium.  

In January 2006, the Board referred the case for an opinion 
by a physician employed with the Veterans Health 
Administration.  The Board requested that the physician 
address whether it was at least as likely as not that the 
service-connected schizophrenia prevented the timely 
diagnosis and treatment of the conditions leading to the 
veteran's death, and, if so, whether any such delay 
contributed substantially or materially to the veteran's 
death.  

In response, an opinion was received from a VA physician.  
The physician explained that his review of the records showed 
that the workup of the veteran's mental status change was 
begun promptly by treating physicians and was conducted 
aggressively.  

The physician explained that schizophrenia was a psychosis 
involving disturbance in the perception of reality, but not 
of consciousness.  He explained that the symptoms of 
schizophrenia included hallucinations, paranoia, delusions, 
and thought disorganization.  

The physician noted that the veteran presented at the VA 
facilities with disturbances in consciousness more consistent 
with delirium than schizophrenia.  He added that delirium was 
usually the result of an underlying illness and that the 
record suggested several possible underlying causes for 
delirium in the veteran's case, including hypernatremia, 
possible meningitis and possible SAH.  

The physician further explained that the hypernatremia was 
likely caused by diabetes insipidus which could have been 
triggered by Lithium toxicity.  He clarified that Lithium was 
used to treat bipolar disorder.  

The VA physician concluded that the veteran was treated 
appropriately for possible meningitis.  He noted that, 
despite the neurosurgical consult, the veteran might have had 
an SAH.  The physician explained that the veteran had poor 
outcomes throughout his hospitalization, but that the medical 
therapy afforded him was appropriate, and that the 
schizophrenia did not interfere with his treatment or timely 
diagnosis.  

The physician also concluded that the veteran's schizophrenia 
played no role in his initial presentation, hospital course 
or death.  

In conclusion, the physician stated that from his review of 
the record, VA provided excellent care for the veteran, and 
that the symptoms presented during hospitalization were 
followed up extensively with proper testing.  He noted that 
the treatment by VA was provided in a manner consistent with 
his symptoms and diagnostic testing.  




Analysis

The Board finds in this case that service connection for the 
cause of the veteran's death is warranted.  

Initially, the Board notes that the veteran's only service 
connected disability at the time of his death was 
schizophrenia, which was previously characterized as manic-
depressive illness, and for which the veteran had used 
Lithium since the 1970's.  

A thorough review of the entire evidentiary record shows that 
the veteran's psychiatric disorder, however, characterized, 
was productive of symptoms including confusion and agitation, 
and required the use of Lithium. 

The VA medical records for 1998 show that he presented in 
February 1998 with obvious mental status changes, which 
included confusion.  He was incoherent to the point where he 
could not provide an adequate history.  He was found to have 
a moderate level of Lithium toxicity and also underwent 
testing and treatment for a variety of other potential 
disorders in order to address the etiology of his symptoms.  

Unfortunately, when he was transferred to the Altoona VAMC 
for his final period of hospitalization, his complete medical 
records did not accompany him, and his deteriorated mental 
state prevented him from communicating any meaningful 
history.  Shortly thereafter, he lapsed into a persistent 
vegetative state owing to anoxic encephalopathy following a 
cardiorespiratory event, and succumbed several months later.  

The January 2006 VA physician concluded that the delirium 
present when the veteran was admitted was not attributable to 
the service connected schizophrenia.  He nevertheless did 
point out that the veteran's Lithium toxicity could have 
accounted for the altered mental status.  He also explained 
that the Lithium toxicity would have been related to the 
veteran's manic-depressive illness.   

The Board points out that the veteran's service-connected 
psychiatric disorder includes manic-depressive illness, and 
that he had used Lithium in the treatment of his disorder for 
more than 20 years prior to his death.  

The Board also notes that Lithium toxicity is documented in 
the hospital records for February 1998.  

In light of this evidence, the Board finds that the service-
connected psychiatric disability is shown as likely as not to 
have aided or lent assistance in causing of the veteran's 
death.  Therefore, by extending the benefit of the doubt to 
the appellant, service connection for the cause of the 
veteran's death is warranted.  

As for the appellant's claim for DIC benefits under the 
provisions of 38 U.S.C.A. § 1151, the Board notes that this 
provision awards compensation to a claimant as if the cause 
of a veteran's death is service connected.  

As a result of the decision to award service connection for 
the cause of the veteran's death, and given the assertions 
advanced by the appellant, there is no longer a question or 
controversy remaining with respect to DIC under the 
provisions of 38 U.S.C.A. § 1151.  

Nor are any exceptions to the mootness doctrine present 
because the relief sought on appeal, the award of DIC, has 
been accomplished without the need for further action by the 
Board.  See, e.g., Thomas v. Brown, 9 Vet. App. 269, 270 
(1996); Hudgins v. Brown, 365, 367-68 (1995). 38 U.S.C.A. §§ 
511, 7104, 7105; 38 C.F.R. § 20.101.  Accordingly, the issue 
of DIC under 38 U.S.C.A. § 1151 should be dismissed.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  

The claim for Dependency and Indemnity Compensation under the 
provisions of 38 U.S.C.A. § 1151 is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


